OFFICE ACTION
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	Canceled Claim 5;
Claim 6, line 1, replaced “of claim 5” with -- of claim 1 --; 
Replaced Claim 1 with the following claim: 
--      1.	     An image sensor comprising:
a substrate having a first surface and a second surface on opposite sides;
	a first transistor having a first gate disposed on the first surface;
	a photoelectric conversion layer which generates photocharges from light incident in a first direction;
	a second transistor having a transistor structure disposed between the first surface and the photoelectric conversion layer and spaced from the photoelectric conversion layer, and comprises a semiconductor layer composed of a metal oxide semiconductor material, and having a third surface facing the first direction and a fourth surface opposite the third surface, with a second gate disposed on the semiconductor layer, the semiconductor layer being connected to the first gate; and
	a light blocking layer disposed between the third surface and the photoelectric conversion layer, and spaced from the photoelectric conversion layer, wherein the light blocking layer comprises an upper surface part which covers at least a part of the third surface of the semiconductor layer and a side part which covers at least a part of each side surface of the semiconductor layer.		--
Authorization for this examiner’s amendment was given in a telephone interview with Glenn F. Savit on June 10, 2022.
 Allowance Subject Matter
Claims 1-4, 6-9, 11-13, 15 and 17-23 are allowed.  Following is the Examiner’s reason for allowance:

The closest prior art, U.S. Patent No. 7,268,369 to Araki et al, does not anticipate such limitations as: “a second transistor …comprises a semiconductor layer composed of a metal oxide semiconductor material, and having a third surface facing the first direction and a fourth surface opposite the third surface, with a second gate disposed on the semiconductor layer, the semiconductor layer being connected to the first gate; and a light blocking layer disposed between the third surface and the photoelectric conversion layer, and spaced from the photoelectric conversion layer, wherein the light blocking layer comprises an upper surface part which covers at least a part of the third surface of the semiconductor layer and a side part which covers at least a part of each side surface of the semiconductor layer” (as applied to Claim 1); “a light blocking layer which is disposed between the first photoelectric conversion layer and the transistor structure, is spaced from the first photoelectric conversion layer, and covers at least a part of the semiconductor layer to block the semiconductor layer from the incident light, wherein a first part of the semiconductor layer located on a side of the central region is connected to the first gate and the first photoelectric conversion layer” (as applied to Claim 12); and “a light blocking layer which is disposed proximate to the first surface of the substrate and covers at least a part of the semiconductor layer to block the semiconductor layer from the incident light; and a capacitor structure, wherein a first part of the semiconductor layer located at an end portion of the semiconductor layer is connected to the first gate and the capacitor structure” (as applied to Claim 23), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.

Note: 	None of the cited arts in IDS dated 07/14/2020 & 03/24/2021 reads on the pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 14, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815